Case 1:20-cv-00216-MSM-PAS Document 173-2 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 1 of 1 PageID #: 10302



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


   OSCAR YANES, GAGIK MKRTCHIAN,
   and WENDELL BAEZ LOPEZ, on behalf
   of themselves and all those similarly situated,
                 Petitioners-Plaintiffs,

                         v.

   DANIEL W. MARTIN, Warden, Donald
   W. Wyatt Detention Facility; CHAD F.
   WOLF, Acting Secretary, U.S. Department
   of Homeland Security; MATTHEW T.                          Civil Action No. 1:20-cv-00216
   ALBENCE, Acting Director, U.S.
   Immigration and Customs Enforcement;
   TODD M. LYONS, Acting Field Office
   Director, U.S. Immigration and Customs
   Enforcement; and CENTRAL FALLS
   DETENTION FACILITY
   CORPORATION,

                  Respondents-Defendants.



               LIST OF EXHIBITS FOR BAIL HEARING APPLICATION FOR
                       PETITIONER-PLAINTIFF GARYL ALEXIS


       DESIGNATION                                      DESCRIPTION

          Exhibit A            Declaration of Garyl Alexis
          Exhibit B            Declaration of Myrlande Alexis
          Exhibit C            Declaration of Collin W. Park
          Exhibit D            Letter from Joanne Pierre-Louis
          Exhibit E            Letter from Vivaldi Demas
